UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                               FILED
                                                                                           JUN 1 5 2010
Pylord P. Doe, M.D.,                           )                                     Clerk. U.S. District & Bankruptcy
                                               )                                    Courts for the District of ColumbIa
               Plaintiff,                      )
                                               )
               v.                              )
                                               )
                                                       Civil Action No.
                                                                              10 1008
Mary T. Lucero, Ph.D., et ai,                  )
                                               )
               Defendants.                     )


                                   MEMORANDUM OPINION

       This matter is before the Court on the plaintiffs pro se complaint and application to

proceed without prepayment of fees. The application will be granted, and the complaint will be

dismissed without prejudice.

       The plaintiff, Pylord P. Doe, citing 18 U.S.C. § 241,242,245, and 42 U.S.C. § 14141,

asserts that he has been subjected to '''discriminatory harassment,'" and "false arrest," Compl.

at 2, and that his enemies, "through a network of negative propaganda created by the NIH

Neurology Institute Scientists," have been able to "persecute [him] and derail [his] career life

such that [he has] been rendered unemployable with [his] career derailed," ill. at 3. The

complaint alleges that on "May 20,2009, the University of Utah sent its security to stage a false

arrest [of plaintift] at [his] residence in Salt Lake City[,]" and that in 2006, one of the defendants,

a professor at University of Utah, terminated the plaintiffs fellowship without notice and on

false pretenses. Id at 4-5.

       As an initial matter, the statutes under which this case is brought do not provide a private

right of action for individuals to sue for damages in a civil action. Morever, even if the

complaint were treated as one brought under 42 U.S.C. § 1983, the civil counterpart to 18 U.S.C.

§ 242, the complaint fails to show that any of the defendants was acting "undt~r color" of state
                                                                             • e    Ala ;




law, as that statute requires. 42 U.S.C. § 1983. Thus, the complaint fails to state a claim upon

which relief may be granted and warrants dismissal on that basis.

        In addition, the complaint is subject to dismissal for improper venue. The general federal

venue statute provides in pertinent part that

                 A civil action wherein jurisdiction is founded only on diversity of
        citizenship may, except as otherwise provided by law, be brought only in (1) a
        judicial district where any defendant resides, if all defendants reside in the same
        State, (2) a judicial district in which a substantial part of the events or omissions
        giving rise to the claim occurred, ... or (3) ajudicial district in wh:ich any
        defendant is subject to personal jurisdiction at the time the action is commenced,
        if there is no district in which the action may otherwise be brought.

28 U.S.C. § 1391(a). A review of the complaint shows that "a substantial part of the events or

omissions giving rise to the claim occurred" not in the District of Columbia, but in Salt Lake

City, Utah and surrounding areas. Where venue is improper, a district court "shall dismiss" the

case, or "if it be in the interest of justice, transfer such case" to a district where venue would be

proper. 28 U.S.C. § 1406(a). In this instance, the Court does not find it in the interests of justice

to transfer the case, because, as drafted, the complaint fails to state a claim upon which relief may

be granted. Therefore, the complaint also will be dismissed on the basis of improper venue.

        A separate order accompanies this memorandum opinion.




Date:    ---
        ..J ~--     15 ~-J'




                                                   2